Fairchild, J.
{dissenting). I am of the opinion that the trial court reached the correct result, and I base my dissent from the decision overruling the order on the proposition that the law clearly fixes the power of demotion in the chief. *619While examining the act with a view to arriving at the true intention of each part thereof, it is not to be supposed that an existing power purposely left out of the scope of the act is so within its operation as to be abolished or modified in company with those which are specifically mentioned. The language of the act affects only the power to discharge and suspend for a period of more than thirty days. All the other powers theretofore existing in the chief are still vested in him. The law provides that he shall have general supervision of the department and pointedly places upon him the duty of establishing and maintaining efficiency. The chief of the police department and the chief of the fire department of the city of Milwaukee are required to assume a great responsibility in conducting their respective departments. In order to enable them to meet their responsibility, each chief has been accorded extensive powers in the matter of organizing, developing, and maintaining efficiency in his department.
Some time prior to 1911, a division of opinion developed as to the wisdom of reposing completely unrestricted disciplinary power in these officers. On the one side were arrayed those who were of the opinion that the power was too great. On the other were those whose opinion was that the wiser course was to retain in the chief these methods of maintaining discipline. The latter believed that this so-called autocratic power would not be abused by a chief whose sole ambition should be and doubtless would be to have at the service of the people a department developed to its highest efficiency, and that the powers of discharge, of reducing in rank, of suspension, and of requiring forfeiture of pay would tend to keep a balance between loyalty, merit, and ability and the rewards thereof. This division of opinion found its way as is usual in a democracy into the legislature. Proposed legislation was introduced before the amendment now under discussion was adopted. These preliminary efforts, taken together *620with subsequent history, show clearly that the legislature intended to leave in the chief, unaffected by any legislation, the power to reduce in rank. The limitation is addressed to the power to discharge and to suspend.
For the purposes of this dissent, the only proposed legislation, prior to 1911, to which I will call attention, other than to state that a similar effort was made in 1907, is that disclosed in Bill No. 58, S., introduced in the session of 1909. The bill as introduced (it encountered some opposition) was referred to the usual committees, and finally came before the legislature as Substitute Amendment No. 1, S., to Bill No. 58, S', section 1 of which read as follows :
“In all cities of the first class within this state having a board of police and fire commissioners, no member of the police force or fire department shall be discharged, suspended for a term exceeding thirty days, or reduced in rank by the chief of either of said departments except for cause and after trial as herein provided.”
Section 7 read:
“Any member of either department discharged, suspended for a period exceeding thirty days or reduced in rank by the chief, may within ten days after the order hereinbefore provided is filed with the clerk of the circuit court of said county, bring an action in the circuit court of the county in which said city is located to review said order; . . . ”
This bill passed both the senate and the assembly and was returned, without approval, by the governor. In the veto message, it was said:
“This act provides, in substance, ... no member of the police or fire department shall be discharged, suspended for a term of thirty days, or reduced in rank by the chief of either of said departments except for cause after trial.”
The veto was sustained. In 1911, the same senator who introduced Bill No. 58, S., in 1909 was the author of Bill No. 30, S., which became ch. 586, Laws of 1911, now before *621us. In this bill there was no reference to the power of the chief to reduce in rank. This power had existed; it was a well-recognized method of enforcing discipline, and was provided for in general terms by ch. 378, Laws of 1885. The value of its existence evidently was one of the reasons for the opposition to such legislation in previous sessions of the legislature. Reduction in rank certainly was left out of ch. 586, Laws of 1911, and it follows that it was understood to have been left in the chief and unrestricted. No officer of either department ever questioned that interpretation and no one outside of the departments hesitated to accept it as the plain meaning of the statute. Practical construction of the law by all concerned, if we need look anywhere for an indication of legislative intent, for twenty-five years has been in accordance with this meaning. In fact, the existence of this intent was never called in question until after the act complained of in this case. Demotion has been used by the chief since 1911 in the same manner it was used before that time. If, as announced in the decision, the power to reduce in rank was taken away from the chief, the inquiry naturally arises : What became of it? Was it abolished altogether or simply retained as a method to be used by the board of fire and police commissioners to mollify a discharge or suspension?
At sessions of the legislature subsequent to 1911, at different times, those adhering to the opinion that disciplinary measures ought to be subject to the right of trial based on charges filed, sought to amend ch. 586, Laws of 1911. In 1923, for instance, there appeared Bill No. 429, A., wffiich was a proposed amendment, containing a section reading:
“No member of the police or fire department shall be discharged, reduced in rank, or suspended . . . except for cause and after trial as herein provided.”
This bill was defeated. The only change sought to be made by that bill was the one of writing into the law the words “re*622duced in rank.” At least two other attempts of a similar nature were made, one in 1929 and one in 1935. The provisions in the 1935 bill, No. 434, A., proposed to amend subsections 11 and 13 of section 1 of ch. 586, Laws of 1911, so as to read:
“11. No member of the police force or fire department shall be discharged or reduced in rank or suspended for a term exceeding thirty days by the chief of either of said departments respectively except for cause and -after- subject to trial as herein provided.
“13. The chief discharging, reducing or suspending -for a-period- ■ excoeding-th-irty-days- any member of his force as aforesaid shall immediately report the same to the secretary of the board of fire and police commissioners together with a complaint setting forth the reasons for such discharge, reduction or suspension and the name of the complainant if other than the chief. Within ten days after such discharge, reduction or suspension the members so discharged, reduced or suspended may appeal from such order of discharge or suspension to the said board of fire and police commissioners. ...”
This proposed amendment to the law appears to have been defeated in the assembly by a vote of 78 to 11. In the light of this legislative history and the terms of the statute itself, it seems to me that up to the present time, at least, there has been a determined attitude on the part of the legislature to impose upon the chiefs of the police and fire departments in the city of Milwaukee a responsibility to regulate their departments and discipline their members so as to maintain a high standard of efficiency in an agency in the service of the people. As a means to the accomplishment of that end, confidence has been reposed in the officials by the representatives of the people that they will properly use the powers which are vested in them. The powers are, among others : (1) To reduce in rank when in the discretion of the chief occasion requires it; and (2) subject to the right of trial, to discharge and suspend members of the department. We must presume that the sue-*623cessive attempts to legislate upon this matter of “reducing in rank” were but a continuing effort on the part of people who believed that the wiser method of securing discipline was that of filing charges and having a trial by the board in every case, and, on the other hand, the opinion seems to have been better supported that the power of reducing in rank for failure to perform duties or lack of ability to discharge them while in a particular position should be left to the discretion of the chief of the department. The efforts prior to 1911 and the wording of the bill as presented in 1909 ought not to be overlooked. A well-recognized means of discipline which had been and still is used by the chiefs of the departments was not included in the legislation. It cannot be assumed that the legislature did not frame the law in 1911 with the purpose in mind of leaving that power of demotion unaffected. Petition of State ex rel. Attorney General, 220 Wis. 25, at p. 38, 264 N. W. 633.
For these reasons I disagree with my brethren.
I am authorized to state that Mr-. Justice Wickhem concurs in this opinion.
The following memorandum was filed February 9, 1937: